Citation Nr: 0617302	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  The appellant is his daughter.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Denver, Colorado 
that denied entitlement to benefits under the provisions of 
38 U.S.C.A. § 1805 for a child born with spina bifida.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims she is entitled to disability benefits 
for spina bifida.  Although further delay is regrettable, the 
Board finds that additional development is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Governing law and regulations provide that VA shall pay a 
monthly allowance, based upon the level of disability, to or 
for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" 
means any form and manifestation of spina bifida except spina 
bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

A review of the appellant's VA file reflects that she filed 
for benefits from the Social Security Administration (SSA) 
for disability due to multiple epiphyseal dysplasia.  Some of 
the private medical records received with the letter from SSA 
also appear to reflect that she has been diagnosed with spina 
bifida.  These records do not identify the type of spina 
bifida she has.  Upon review of the SSA information, however, 
it appears that almost 76 pages of medical records were 
submitted for that claim, but her VA claims file contains 
less than 20 pages of those records.  Importantly, a report 
from Dr. Sally Rosengren noted that she conducted a skeletal 
survey, which was consistent with a diagnosis of multiple 
epiphyseal dysplasia.  An X-ray report was cited, and was 
listed as one of the exhibits for the SSA claim.  No copy of 
the X-ray report is included in the VA claims file.  

The SSA List of Exhibits also noted multiple records from Dr. 
Perez, Dr. Wilenski, Dr. Roesengren, Dr. Mailly, Dr. Padrana, 
and East Hartford Community Health Care, Inc.  Although the 
RO requested records from some of these providers, no 
response was received and no follow-up conducted.  

Accordingly, this case must be remanded in order for the RO 
to request the complete SSA records.  If such records are no 
longer available, or the response from SSA is not complete, 
the appellant should once again be asked to provide 
authorizations to release information from the above 
physicians/facilities.  She should also specifically be asked 
to submit a copy of a report of an X-ray study of her spine, 
along with a statement from a doctor which identifies the 
type of spina bifida she suffers from.  See 38 C.F.R. 
§ 3.159.  

The appellant may submit any other pertinent evidence.  In 
this regard, the Board notes that at her July 2005 Board 
videoconference hearing, the appellant said she planned to 
submit additional evidence to the Board, but she has not yet 
done so.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  If the request to SSA does not yield 
sufficient results, the RO should ask the 
appellant to provide properly completed 
authorization forms for the RO to obtain 
records from Dr. Perez, Dr. Wilenski, Dr. 
Roesengren, Dr. Mailly, Dr. Padrana, and 
East Hartford Community Health Care, Inc.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should ask the appellant to 
submit a copy of a report of an X-ray 
study of her spine confirming the 
presence of spina bifida, and a statement 
from a doctor which identifies the type 
of spina bifida.  

4.  The RO should then re-adjudicate the 
claim on appeal.  If the claim is denied, 
the appellant and her representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

